Title: Moses Dawson and Others to James Madison, 1 February 1836
From: Dawson, Moses
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Cincinnati
                                
                                1st. February 1836
                            
                        
                        
                        The friends of free principles in the first Congressional district of Ohio in manifestation of their Joy for
                            the emanicipation of their country from the thraldom of the United States Bank the charter of which expires on the 3d.
                            March next have resolved to celebrate the following as the first day of the second great era of American Independance—And
                            as well in high admiration of your Character as one of the venerated sages who blest us with a Glorious Constitution as
                            beleiving you to be the uncompromising enemy of any institution that may inconsistent with, or hostile to the spirit of
                            that revered instrument—We the Committee for that purpose appointed most respectfully invite you to participate in that
                            celebration by partaking of a public dinner in this city on that auspicious day
                        If it should not suit your convenience to attend on the happy Occasion, permit us to solicit from you an
                            appropriate sentiment to be given in your name by the Company on the occasion Mean time please accept assurances of the
                            respect and high consideration of Sir Your Obedt Servants
                        
                        
                        
                            
                                Moses Dawson
                            
                        Chmn.G S Haines
                    